People v Davis (2020 NY Slip Op 04761)





People v Davis


2020 NY Slip Op 04761


Decided on August 26, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 26, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

CHERYL E. CHAMBERS, J.P.
SHERI S. ROMAN
LINDA CHRISTOPHER
PAUL WOOTEN, JJ.


2018-04234
 (Ind. No. 152/17)

[*1]The People of the State of New York, respondent,
vJeremy T. Davis, appellant.


Thomas N. N. Angell, Poughkeepsie, NY (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Edward T. McLoughlin, J.), rendered March 19, 2018, convicting him of promoting prostitution in the second degree and criminal sexual act in the second degree (two counts), upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
On appeal, the defendant contends that his plea of guilty was not knowingly, voluntarily, and intelligently entered into based on record evidence that the County Court misinformed him regarding the maximum enhanced sentence he could have received had he violated his plea agreement prior to sentencing. Because the defendant did not move to withdraw his plea on this ground, his contention is unpreserved for appellate review (see CPL 470.05[2]; People v Leasure, 177 AD3d 770, 772; People v Odom, 164 AD3d 1475, 1476; People v Gabbidon, 134 AD3d 736, 736). Moreover, considering that the defendant did not violate his plea agreement and, consequently, did not receive an enhanced sentence, we decline to review this unpreserved contention in the exercise of our interest of justice jurisdiction.
CHAMBERS, J.P., ROMAN, CHRISTOPHER and WOOTEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court